     Case 1:19-cv-00970-RSK ECF No. 19, PageID.755 Filed 03/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


TRESA AUSTIN,

               Plaintiff,

v.                                                          Case No. 1:19-cv-970
                                                            Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date:

               The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g), and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

               IT IS SO ORDERED.



Dated: March 19, 2021                               /s/ Ray Kent
                                                    RAY KENT
                                                    United States Magistrate Judge
